Citation Nr: 0000290	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
This appeal originally arose from an October 1998 rating 
action which denied service connection for peripheral 
neuropathy as a residual of exposure to Agent Orange, and 
granted an increased rating from 50% to 70% for a post-
traumatic stress disorder, effective 20 November 1997.  In 
January 1999, the RO received the veteran's Notice of 
Disagreement with the effective date of the grant of a 70% 
rating, wherein he claimed an earlier effective date.  A 
Statement of the Case (SOC) was issued in July 1999, but the 
veteran did not perfect his appeal as to the earlier 
effective date issue by filing a Substantive Appeal (SA).    


REMAND

In his August 1999 SA with respect to the issue of service 
connection for peripheral neuropathy as a residual of 
exposure to Agent Orange, the veteran requested a hearing 
before a Member of the Board of Veterans Appeals (Board) at 
the RO.  By letter of December 1999, the Board requested the 
veteran to clarify whether he wanted a hearing before a 
Member of the Board at the RO or in Washington, D.C., or 
whether he no longer wanted a hearing.  The veteran responded 
subsequently in December 1999 that he wanted a hearing before 
a Member of the Board at the RO.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further appellate consideration.  
No further action on the part of the RO is required with 
respect to the issue on appeal.  The RO need not readjudicate 
the claim, and a Supplemental SOC need not be issued.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


